Proceeding by a Nassau County police officer pursuant to article 78 of the CPLR to review a determination of the Police Commissioner of Nassau County, dated January 10, 1974, which, after a hearing, found petitioner guilty of two specifications of refusing to obey an order of a superior officer and one specification of failing to be respectful to a superior officer, and fined him a total of 15 days’ pay. Determination modified, on the law, by reducing the fine to a total of five days’ pay. As so modified, determination confirmed, without costs. In our opinion, the fines were excessive ami an abuse of discretion to the extent indicated herein. Martuseello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.